Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) by and between
Manhattan Associates, Inc, a Georgia limited liability company (“Company”), and
Pervinder Johar (“Executive”) is hereby entered into and effective as of the
30th day of March, 2006 (the “Effective Date”).
     WHEREAS, Company is engaged in the development, marketing, selling,
implementation and installation of computer software solutions specifically
designed for the management of warehouse and distribution centers and providing
transportation management for consumer product manufacturers, retailers and
retail and grocery suppliers and distributors (the “Company Business”);
     WHEREAS, Company desires to employ executive as Senior Vice President and
Chief Technology Officer ___ and Executive desires to accept said employment by
Company; and
     WHEREAS, Company and Executive have agreed upon the terms and conditions of
Executive’s employment with Company and the parties desire to express the terms
and conditions in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, it is hereby agreed as follows:
A G R E E M E N T S :
     1. Employment and Duties.
          A. Company shall employ Executive as Senior Vice President and Chief
Technology Officer in accordance with the terms and conditions set forth in this
Agreement. Executive hereby accepts employment on the terms set forth herein.
Executive shall report to the President or the Chief Executive Officer (CEO) or
such other executive as may be designed by the President, Chief Executive
Officer or the Board of Directors.
          B. Executive shall have responsibility for the long-range direction of
software product research and development and is accountable for global product
development, research, quality assurance and documentation functions (“Duties”)
and as may otherwise be assigned to him from time to time.
          C. Executive agrees that he shall at all times faithfully and to the
best of his ability and experience perform all of the duties that may be
required of him pursuant to the terms of this Agreement. Executive shall devote
his full business time to the performance of his obligations hereunder.
     2. Compensation.
          A. Base Salary. During his employment hereunder, Company shall pay to
Executive a base salary (“Base Salary”) of $20,416.67 per month ($245,000.00
annualized), subject to all standard employment deductions, which amount may be
increased annually at the discretion of the Chief Executive Officer or Board of
Directors.
          B. Performance-Related Bonus. Executive shall be eligible to receive a
performance-related bonus of $155,000.00 per year, based on the criteria
attached, Exhibit A, and subject to all standard employment deductions.
          C. Stock Option. The Executive has received the option (the “Option”)
to purchase 146,259 shares of Company pursuant to the Manhattan Associates, Inc.
Option Plan (the “Option Plan”). The options will vest in accordance with the
stock option certificate given for each grant.
          D. Employee Benefits. Executive shall be entitled to participate in
all employee benefit plans, which Company provides for its employees at the
executive level.

 



--------------------------------------------------------------------------------



 



          E. Expenses. Executive shall be reimbursed for expenses reasonably
incurred in the performance of his duties hereunder in accordance with the
policies of Company then in effect.
          F. Vacation. Executive shall accrue 1.25 vacation days for each
complete calendar month worked and 1.50 vacation days after three years
employment per vacation policy. Upon termination, payment, shall be made for up
to 25 accrued vacation days.
          G. Relocation Package. Executive shall be entitled to the following
relocation benefits:

  •   Full cost of moving your household goods from Massachusetts to Atlanta, GA
by Manhattan Associates’ corporate relocation company, to include insurance
protection, up to 60 days temporary storage and up to 3 months temporary
housing, if required.     •   Shipping of two autos from Massachusetts to
Atlanta. One auto will be shipped to arrive with household goods and the other
will arrive approximately two weeks thereafter.     •   Reimbursement of
standard closing costs and real estate commissions of up to 6% associated with
the sale of your home in Massachusetts. Home sale will occur through Manhattan
Associates’ Buyer Value Option (BVO) program to alleviate the need for gross
ups.     •   Home finding services to include community and school research
provided by Manhattan Associates’ corporate relocation company     •  
Reimbursement for standard closing costs and up to one discount point, inclusive
of the loan origination fee, for a competitive loan by a large lending
institution associated with the purchase of a home in Atlanta for a mortgage
value of up to $1,000,000.00. These reimbursements will be grossed up for tax
purposes.     •   All house hunting will be done in conjunction with prearranged
business trips to Atlanta. Airfare will be covered by Company for spouse to
accompany for three trips and airfare will be covered by Company for children
for two trip.

          Executive will repay these amounts to Company if Executive voluntarily
terminates his employment or is terminated for cause within one year of the
Effective Date of this Agreement.
     3. Term. This Agreement is effective when signed by both parties. The
parties agree that Executive’s employment may be terminated at any time, for any
reason or for no reason, for cause or not for cause, with or without notice, by
Company or Executive. Upon any such termination, Executive shall return
immediately to Company all documents and other property of Company, together
with all copies thereof, including all Work Product and Proprietary Information,
within Executive’s possession or control.
          For purposes of this Agreement, Work Product shall mean the data,
materials, documentation, computer programs, inventions (whether or not
patentable), and all works of authorship, including all worldwide rights therein
under patent, copyright, trade secret, confidential information, or other
property right, created or developed in whole or in part by Executive while
performing services in furtherance of or related to the Company Business.
          For purposes of this Agreement, Proprietary Information means all
Trade Secrets and Confidential Information of Company.
          For purposes of this Agreement, Confidential Information shall mean
Company Information in whatever form, other than Trade Secrets, that is of value
to its owner and is treated as confidential.

 



--------------------------------------------------------------------------------



 



     4. Ownership.
          (a) All Work Product will be considered work made for hire by
Executive and owned by Company. To the extent that any Work Product may not by
operation of law be considered work made for hire or if ownership of all rights
therein will not vest exclusively in Company, Executive assigns to Company, now
or upon its creation without further consideration, the ownership of all such
Work Product. Company has the right to obtain and hold in its own name
copyrights, patents, registrations, and any other protection available in the
Work Product. Executive agrees to perform any acts as may be reasonably
requested by Company to transfer, perfect, and defend Company’s ownership of the
Work Product.
          (b) To the extent any materials other than Work Product are contained
in the materials Executive delivers to Company or its Customers, Executive
grants to Company an irrevocable, nonexclusive, worldwide, royalty-free license
to use and distribute (internally or externally) or authorize others to use and
distribute copies of, and prepare derivative works based upon, such materials
and derivative works thereof. Executive agrees that during his or her
employment, any money or other remuneration received by Executive for services
rendered to a Customer belong to Company.
          For purposes of this Agreement, Customers shall mean any current
customer or prospective customer of Company.
     5. Trade Secrets and Confidential Information.
          (a) Company may disclose to Executive certain Proprietary Information.
Executive agrees that the Proprietary Information is the exclusive property of
Company (or a third party providing such information to Company) and Company (or
such third party) owns all worldwide copyrights, trade secret rights,
confidential information rights, and all other property rights therein.
          (b) Company’s disclosure of the Proprietary Information to Executive
does not confer upon Executive any license, interest or rights in or to the
Proprietary Information. Except in the performance of services for Company,
Executive will hold in confidence and will not, without Company’s prior written
consent, use, reproduce, distribute, transmit, reverse engineer, decompile,
disassemble, or transfer, directly or indirectly, in any form, or for any
purpose, any Proprietary Information communicated or made available by Company
to or received by Executive. Executive agrees to notify Company immediately if
he discovers any unauthorized use or disclosure of the Proprietary Information.
          (c) Executive’s obligations under this Agreement with regard to
(i) Trade Secrets shall remain in effect for as long as such information remains
a trade secret under applicable law, and (ii) Confidential Information shall
remain in effect during Executive’s employment with Company and for three years
thereafter. These obligations will not apply to the extent that Executive
establishes that the information communicated (1) was already known to
Executive, without an obligation to keep it confidential at the time of its
receipt from Company; (2) was received by Executive in good faith from a third
party lawfully in possession thereof and having no obligation to keep such
information confidential; or (3) was publicly known at the time of its receipt
by Executive or has become publicly known other than by a breach of this
Agreement or other action by Executive.
     6. Non-Solicitation.
          A. Customers. The relationships made or enhanced during Executive’s
employment with Company belong to Company. During Executive’s employment and the
one year period beginning immediately upon the termination of Executive’s
employment with Company for any reason (the “One Year Limitation Period”),
Executive will not, without Company’s prior written consent, contact, solicit or
attempt to solicit, on his own or another’s behalf, any Customer with whom
Executive had contact in the one year prior to the end of Executive’s employment
with Company for any reason (the “One Year Restrictive Period”) with a view of
offering, selling or licensing any program, product or service that is
competitive with the Company Business.
          B. Employees/Independent Contractors. During Executive’s employment
and the One Year Limitation Period, Executive will not, without Company’s prior
written consent, call upon, solicit, recruit, or assist others in calling upon,
soliciting or recruiting any person who is or was an employee of Company during
the One Year Restrictive Period.

 



--------------------------------------------------------------------------------



 



     7. Acknowledgements. The parties hereto agree that: (i) the restrictions
contained in this Agreement are fair and reasonable in that they are reasonably
required for the protection of Company; (ii) by having access to information
concerning employees and customers of Company, Executive shall obtain a
competitive advantage as to such parties; (iii) the covenants and agreements of
Executive contained in this Agreement are reasonably necessary to protect the
interests of Company in whose favor said covenants and agreements are imposed in
light of the nature of Company’s business and the involvement of Executive in
such business; (iv) the restrictions imposed by this Agreement are not greater
than are necessary for the protection of Company in light of the substantial
harm that Company will suffer should Executive breach any of the provisions of
said covenants or agreements and (v) the covenants and agreements of Executive
contained in this Agreement form material consideration for this Agreement.
     8. Remedy for Breach. Executive agrees that the remedies at law of Company
for any actual or threatened breach by Executive of the covenants contained in
Section 4 through 7 of this Agreement would be inadequate and that Company shall
be entitled to specific performance of the covenants in such paragraphs or
injunctive relief against activities in violation of such paragraphs, or both,
by temporary or permanent injunction or other appropriate judicial remedy, writ
or order, in addition to any damages and legal expenses (including attorney’s
fees) which Company may be legally entitled to recover. Executive acknowledges
and agrees that the covenants contained in Sections 4 through 7 of this
Agreement shall be construed as agreements independent of any other provision of
this or any other agreement between the parties hereto, and that the existence
of any claim or cause of action by Executive against Company, whether predicated
upon this or any other agreement, shall not constitute a defense to the
enforcement by Company of said covenants.
     9. No Prior Agreements. Executive hereby represents and warrants to Company
that the execution of this Agreement by Executive and Executive’s employment by
Company and the performance of Executive’s duties hereunder shall not violate or
be a breach of any agreement with a former employer, client or any other person
or entity.
     10. Assignment; Binding Effect. Executive understands that Executive has
been selected for employment by Company on the basis of Executive’s personal
qualifications, experience and skills. Executive agrees, therefore, that
Executive cannot assign all or any portion of Executive’s performance under this
Agreement. Subject to the preceding two (2) sentences and the express provisions
of Section 13. below, this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the parties hereto and their respective heirs, legal
representatives, successors and assigns. The rights and obligations of Company
hereunder shall be available to a successor in interest of Company, including a
successor established for the purpose of converting Company to a corporation.
     11. Complete Agreement. This Agreement is not a promise of future
employment. Executive has no oral representations, understandings or agreements
with Company or any of its officers, directors or representatives covering the
same subject matter as this Agreement. This Agreement hereby supersedes any
other employment agreements or understandings, written or oral, between Company
and Executive. This written Agreement is the final, complete and exclusive
statement and expression of the agreement between Company and Executive and of
all the terms of this Agreement, and it cannot be varied, contradicted or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This written Agreement may not be later modified, except by a
further writing signed by a duly authorized officer of Company and Executive,
and no term of this Agreement may be waived except by writing signed by the
party waiving the benefit of such term.
     12. Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

             
 
  To Company:   Manhattan Associates, Inc    
 
      2300 Windy Ridge Pkwy    
 
      7th Floor    
 
      Atlanta, Georgia 30339    
 
      Attention: President    

 



--------------------------------------------------------------------------------



 



             
 
  To Executive:   current address on file    
 
           
 
           
 
           
 
           
 
           
 
           
 
           

     Notice shall be deemed given and effective three (3) days after the deposit
in the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received. Either party may
change the address for notice by notifying the other party of such change in
accordance with this Section 12.
     13. Severability; Headings. If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative. The
Section headings herein are for reference purposes only and are not intended in
any way to describe, interpret, define or limit the extent or intent of the
Agreement or of any part hereof.
     14. Counterparts. This Agreement may be executed simultaneously in two
(2) or more counterparts, each of which shall be deemed an original and all of
which together shall constitute, but one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

                  COMPANY:    
 
                Manhattan Associates, Inc.    
 
           
 
  By   /s/ Peter F. Sinisgalli    
 
           
 
  Name:   Peter F. SInisgalli    
 
  Title:   President and CEO    
 
  Date:   3/30/06    
 
                EXECUTIVE:    
 
                /s/ Pervinder Johar                   Name: Pervinder Johar    
    Date: 3/31/06    

 